IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                August 20, 2008
                                No. 07-40862
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ALEJANDRO MARTINEZ-CHAVEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-528-1


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Alejandro Martinez-Chavez
(Martinez) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Martinez has filed a response.
The record is insufficiently developed to allow consideration at this time of
Martinez’s claim of ineffective assistance of counsel; such claims generally
“cannot be resolved on direct appeal when [they have] not been raised before the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40862

district court since no opportunity existed to develop the record on the merits of
the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Martinez’s response discloses no nonfrivolous issue
for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2